The use of the following trademarks: Bluetooth and Zigbee (i.e. paragraph [0055]) have been respectively noted in this application.  They should still be capitalized wherever they appear and be accompanied by the corresponding generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The drawings are objected to because of the following: In Fig. 2, note that the following labels --(Right Side View, Front View, Back View, Top View)-- need to be provided such as to be commensurate with the Fig. 2 description in paragraph [0064]; In Fig. 3, note that reference label “3010A” should be rewritten as --310A-- for an appropriate characterization consistent with the Fig. 3 description in paragraph [0085]; In Fig. 6, note that reference label “6010A” should be rewritten as --610A-- for an appropriate characterization consistent with the Fig. 6 description in replacement paragraph 97.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 10, lines 15, 16, note that it is unclear how “a second interface waveguide”, as recited herein relates to the earlier recitation (e.g. see lines 13 & 14 in this claim) of “a second interface waveguide” (i.e. one in the same second interface waveguide, distinctly different interface waveguides, etc.). Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 5, line 2, it is noted that --rotational-- should be inserted prior to “communication” for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 8; 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rosen (of record). 
.
Claims 10, 11, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by McCarthy et al (of record). 
.
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive.

In response, in view of the amendments made to claim 10 along with corresponding arguments with respect to claim 10, the examiner is persuaded to withdrawn the prior art rejection of claim 10 based on the Kitamori et al reference. However, the examiner is not persuaded that the prior art rejections based on either one of the Rosen or McCarthy et al references have been overcome. Contrary to applicants’ assertion, it should be noted that the waveguides (50, 52) in Rosen and the waveguides (408, 410) in McCarthy et al each define bearing waveguides including a rotary joint therein. Moreover, note that each of the waveguides (50, 52) in Rosen and the waveguides (408, 410) in McCarthy et al each include interface waveguides (i.e. waveguides defined by septums within the corresponding bearing waveguides) that are disposed at distal ends (i.e. ends opposite to the rotary joint of the corresponding waveguide) of the bearing waveguides in each prior art reference to Rosen or McCarthy et al. Accordingly, the amended claims fail to overcome or distinguish over the prior art rejections based on either Rosen or McCarthy et al for reasons set forth above.
As for the obviousness double patenting rejection, the terminal disclaimer filed 27 January 2021 has been approved, thereby obviating the obviousness double patenting rejection. Accordingly, the obviousness double patenting rejection has now been withdrawn in view of the acceptable terminal disclaimer filed.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claims 2-5, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claims 19, 20 are allowable over the prior art of record.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571)272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                        

B. Lee